SEARS, Justice,
dissenting.
The majority has changed its mind and reversed its earlier opinion. I respectfully dissent. While acknowledging the inequity created by allowing a receiver to be appointed for an “interested” party claiming a partial ownership interest, and denied to an “interested” party claiming total ownership interest, the majority nonetheless creates such an inequity and denies relief to a party claiming total ownership in the land. The majority opinion reverses the trial court based on their interpretation of what is meant by “jointly interested.” In doing so, the majority has overlooked the fact that the trial court is empowered to appoint a receiver in “any case in which a receiver may be appointed under the rules of equity.” Tex.Civ.PROC. & Rem.Code Ann. § 64.001(a)(6).
The evidence shows that Kneisley is in possession of the property in dispute and is receiving rental income from the property. The record also shows that more than $24,-000 is owed in delinquent taxes on the property and Kneisley has refused to pay the taxes or apply the rental income to the tax deficit. Even though the City of Houston has filed a lawsuit to recover delinquent taxes on the property and has threatened to foreclose on the property, the majority finds the evidence insufficient to support the trial court’s finding that the property is in danger of being lost or injured. However, the standard on review is not the sufficiency of the evidence.
Since the trial court is clearly authorized to appoint a receiver under the rules of equity, we cannot reverse the interlocutory appointment of a receiver unless we find the trial court has abused its discretion. As the evidence clearly shows the property in danger of loss or injury due to non-payment of taxes, and further shows that one party is receiving rents and refusing to apply the rent to the taxes owing, equity requires the appointment of a receiver to insure that taxes are paid and that one *347party does not benefit to the detriment of the other during the ownership dispute.
I would affirm the action of the trial court.